BENSON, Judge
FINDINGS OF FACT AND CONCLUSIONS OF LAW
The above-entitled cause was tried on August 19, 1976. Leon G. Maquera appeared for the Plaintiff. Messrs. Trapp, Gayle, Teker, Hammer & Lacy, John E. Moore appearing, appeared for the Defendant.
At the close of Plaintiff’s case, Defendant moved for a dismissal as to all counts. The motion was granted as to Count III, and the court accordingly dismissed. After the close, of all the evidence, and final argument of counsel, the case was submitted for decision.
FINDINGS OF FACT
1. Plaintiff assigned to Defendant the moneys owing to Plaintiff from Kaiser Hawaii-Kai on account of work done by Plaintiff for Kaiser.
2. One payment by Kaiser was for $16,875.70 which was delivered by Plaintiff to Defendant. Prom this payment Plaintiff was entitled to $8,965.02, and a check for this *336amount was given Plaintiff by Defendant. Plaintiff did not receive any funds from this check.
3. Another payment by Kaiser was for $1,875.00 which was given by Plaintiff to Defendant.
4. AJB Construction, Inc. had the same office, phone number, mailing address, president, and general manager as Plaintiff.
5. AJB Construction, Inc. was indebted to Defendant at the times involved in this case.
6. Defendant used the $8,965.02 to reduce the debt of AJB Construction, Inc. to Defendant.
7. Of the $1,875.00 due Plaintiff, $875.00 was used by Defendant to reduce the debt of AJB Construction, Inc. to Defendant, and $1,000.00 was given by check to AJB Construction, Inc. by Defendant.
8. The application of the funds which were due Plaintiff by Defendant were applied by Defendant to the debt owed Defendant by AJB Construction, Inc. with the consent of Plaintiff.
From these findings, the court concludes:
CONCLUSIONS OF LAW
1. The Plaintiff is entitled to take nothing by its action.
2. The Defendant is entitled to judgment against the Plaintiff.
3. The Defendant is entitled to its costs incurred.
Let judgment be rendered accordingly.
JUDGMENT
This cause came on regularly for trial on the 19th day of August, 1976, of the above-entitled court, the Honorable Kichard H. Benson, Judge, presiding, sitting without a jury. Plaintiff appearing by attorney Leon Maquera and defendant appearing by attorney John E. Moore of Trapp, Gayle, Teker, Hammer and Lacy, and evidence, both oral *337and documentary, having been presented by both parties and the cause having been argued and submitted for decision and the court having made and caused to be filed its written Findings of Fact and Conclusions of Law,
IT IS ORDERED, ADJUDGED AND DECREED that plaintiff take nothing by its complaint from defendant and that defendant have and recover from plaintiff its costs in this action.